1. Claims 1-22 have been canceled. The said claims were canceled in a previous filing.
2. No new claims have been added.
3. Claim 36 has been amended. 
4. Remarks drawn to rejections under double patenting.
	Claims 23-42 are pending in the case.
	In claim 36 the dependency has been amended to correct antecedent basis.

REASONS FOR ALLOWANCE
The Terminal Disclaimers filed on 12 January 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 8,252,769 and U.S. 10,499,676 has been reviewed and is accepted. The Terminal Disclaimer has been recorded.
Therefore, the obviousness-type double patenting rejections of Claims 23-42 as being unpatentable over claims 1-20  of U.S. 8,252,769 and over claims 1-17 of U.S. 10,499,676 , of record is withdrawn.
Therefore pending claims 23-42 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623